Citation Nr: 0925480	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the initial evaluation assigned his 
PTSD does not accurately reflect the severity of that 
disorder.

At his April 2007 VA examination, the clinician noted that 
the Veteran suffered from alcohol abuse and depression as 
secondary to PTSD.  At the time, the Veteran was employed and 
had a relationship with his spouse and daughter.

Since the VA examination in April 2007, the Veteran submitted 
records from the Reno Vet Center which reflect increased 
thoughts of suicide, nightmares, anxiety, hyper-vigilance, 
and intrusive memories which have caused him to feel 
depressed.  The Veteran stated that he has trouble working 
with people of Asian descent due to his combat experience, 
which the clinician linked to his bouts of shoplifting.  The 
clinician noted that the Veteran experienced obsessive 
thoughts and ruminations about wounded soldiers.  The Veteran 
had multiple arrests for driving while intoxicated and he 
continued to drink 12 beers a day.  Subsequent treatment 
reports indicate that the Veteran appeared depressed, lost 
his job, and had frequent suicidal thoughts.  In light of the 
Veteran's continued alcohol abuse, recent unemployment, 
increased suicidal thought, ruminations and obsessive 
behavior, the Board finds that a remand is warranted to 
schedule the Veteran for a VA examination by a psychiatrist.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the Veteran by 
a physician with appropriate expertise to 
determine the extent of his service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the Veteran's service-connected 
PTSD.  The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the Veteran's service-connected 
psychiatric disorder, to include whether 
it renders the Veteran unemployable, and a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.  All indicated studies 
should be performed.  The claims file must 
be made available to the examiner.

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  The RO should consider whether 
the case should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration.  
If the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

